                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

GOT PRODUCTIONS LLC,
NATURAL RX, INC., and
TREVOR REED,
                       Plaintiffs,
vs.                                                               1:18-cv-00893-RB-LF


ZEPTO LLC and
CHAZ MCGOWAN,
                       Defendants.

                       ORDER ADOPTING JOINT STATUS REPORT
                         AND PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on December 10, 2018, the Court reviewed

the attorneys’ Joint Status Report and Provisional Discovery Plan (Doc. 10), filed on December

3, 2018, and adopted it as modified by the dates provided in the Court’s Scheduling Order (Doc.

14), filed concurrently with this Order.




                                                   ___________________________________
                                                   Laura Fashing
                                                   United States Magistrate Judge
